UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING Commission File Number: 000-54896 (Check One): xForm 10-Ko Form 20-F oForm 11-K o Form 10-Qo Form 10-Do Form N-SAR o Form N-CSR For Period Ended: March 31, 2013 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I – REGISTRANT INFORMATION Oneida Resources Corp. Full Name of Registrant Former Name if Applicable c/o Samir Masri CPA Firm P.C., 175 Great Neck Road, Suite 403 Address of Principal Executive Office Great Neck, NY 11021 City, State and Zip Code PART II – RULES 12b-25 (b) AND (c) If the subject report could not be filed out without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Registrant has been unable to compile all pertinent information to complete the annual report or complete providing the Registrant's accountant with all of the accounting information necessary to complete the annual report. The annual report could not be completed without unreasonable effort or expense. The Registrant anticipates that it will file its Annual Report on Form 10-K within the "grace" period provided by Securities Exchange Act Rule 12b-25. PART IV – OTHER INFORMATION Name and telephone number of persons to contact in regard to this notification. Samir Masri 466-6193 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s).x Yeso No Is it anticipated that any significant changes in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or in the portion thereof? oYesx No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2 SIGNATURE Oneida Resources Corp. has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 1, 2013 By: /s/ Samir N. Masri Samir N. Masri President, Secretary, Chief Executive Officer Chief Financial Officer and Director Principal Executive Officer Principal Financial Officer INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal criminal violations (see 18 U.S.C. 1001). 3
